Citation Nr: 0511418	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  01-00 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right knee 
disorder, arthritis of both knees, and circulatory problems, 
secondary to service-connected laxity of the left knee.

2.  Entitlement to an increased rating for service-connected 
relaxed ligament of the left knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from May 1955 to April 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran was scheduled to appear at a videoconference 
hearing before a Veterans Law Judge on May 26, 2004, however, 
the veteran failed to appear.  Given that no request for a 
postponement, showing of good cause for failure to appear, or 
proper request for a new hearing is of record, appellate 
review of the case will proceed as though the request for a 
hearing had been withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the course of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  VA is required 
to provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The United States 
Court of Appeals for Veterans Claims has mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
Id.  

The Board finds that VA's enhanced duty to notify under the 
VCAA has not been met.  The RO failed to provide the veteran 
with notice of the VCAA, VA's duties there under, and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the appealed claims, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  The veteran must be advised of the 
information and evidence necessary to establish service 
connection for the claimed right knee disorder, arthritis of 
both knees, and circulatory problems, as secondary to 
service-connected laxity of the left knee.  The veteran must 
also be advised of the information and evidence necessary to 
substantiate his claim that he is entitled to an increased 
rating for service-connected relaxed ligament of the left 
knee.


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Please provide the veteran and his 
representative with written notice of the 
VCAA, VA's duties there under, and the 
delegation of responsibility between VA 
and the veteran in procuring the evidence 
relevant to the appealed claims, 
including which portion of the 
information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of 
the veteran as required by 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2004).  This action should 
include written notice to the veteran and 
his representative of the information and 
evidence necessary to establish service 
connection for the claimed right knee 
disorder, arthritis of both knees, and 
circulatory problems, as secondary to 
service-connected laxity of the left 
knee.  This action should also include 
written notice to the veteran and his 
representative of the information and 
evidence necessary to substantiate his 
claim that he is entitled to an increased 
rating for service-connected relaxed 
ligament of the left knee.  The veteran 
and his representative should be afforded 
the appropriate period of time for 
response to all written notice and 
development as required by VA law.     

2.  Thereafter, the veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




